Title: To Benjamin Franklin from François de Brahm, 20 April 1777
From: Brahm, François de
To: Franklin, Benjamin


Monsieur
Coblence Le 20 d’avril 1777
Mon fils qui est oficier de S. el. E. de Treves, mais qui est pressentement au service de la Republique d’amerique, en qualité de capitaine d’artilerie à demandé à l’electeur son Maitre la permission, (qui’il n’avoit que pour deux ans,) d’oser rester jusqu’a que la geure soit finie, et il vient aussy de la recevoir. Elle est cy jointe, avec une lettre de moy, et de mes autres enfans. Je vous suplie dont [donc] de lui faire parvenir ces ecrits, aussy-tot qu’il sera possible. Vous m’obligerés infiniment, etant avec parfait Estime Monsieur votre très obeissant serviteur
DE Brahmcapitaine de S. el. E. de Treves. 
 
Notation: De Brahm Coblence le 20 d’avril 1777.
